        Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 1 of 15




1 Gary S. Lincenberg (admitted pro hac vice)
     glincenberg@birdmarella.com
2 Ariel A. Neuman (admitted pro hac vice)
     aneuman@birdmarella.com
3 Gopi K. Panchapakesan (admitted pro hac vice)
     gpanchapakesan@birdmarella.com
4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
  DROOKS, LINCENBERG & RHOW, P.C.
5 1875 Century Park East, 23rd Floor
  Los Angeles, California 90067-2561
6 Telephone: (310) 201-2100
  Facsimile: (310) 201-2110
7
  Attorneys for Defendant John Brunst
8
9
                                UNITED STATES DISTRICT COURT
10
                                    FOR THE DISTRICT OF ARIZONA
11
12
     United States of America,                     CASE NO. 2:18-cr-00422-SMR
13
                       Plaintiff,                  DEFENDANT JOHN BRUNST’S
14                                                 MOTION TO COMPEL
                 vs.                               GOVERNMENT COMPLIANCE
15                                                 WITH COURT’S APRIL 22, 2019
     Michael Lacey, et al.,                        ORDER TO PRODUCE JENCKS
16                                                 ACT MATERIAL FOR WITNESS
                       Defendants.                 CARL FERRER; [PROPOSED]
17                                                 ORDER
18                                                 [Expedited Consideration Requested]
19                                                 Assigned to Hon. Susan M. Brnovich,
                                                   Courtroom 506
20
21
22
23
24
25
26
27
28
     3588936.2                                                    Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
        Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 2 of 15




 1 NOTICE OF MOTION
 2               Defendant John Brunst, by and through his counsel of record, and pursuant to
 3 Mr. Brunst’s constitutional rights to a fair trial and due process, this Court’s
 4 scheduling orders, and this Court’s inherent ability to manage and control its own
 5 calendar, hereby moves the Court to immediately compel the government to comply
 6 with this Court’s April 22, 2019 Order which mandated production of Jencks Act
 7 material for witness Carl Ferrer by no later than June 25, 2019 (Docket #535). That
 8 Order, issued over Mr. Brunst’s objection, already allowed the government to
 9 significantly delay the production of this material beyond the Court’s original
10 December 2018 deadline.
11               The government has nonetheless unilaterally decided to violate the April 22,
12 2019 Order without warning or justification, and thereby is prejudicing not only Mr.
13 Brunst’s and his counsel’s ability to prepare for trial, but also their ability to comply
14 with this Court’s scheduling orders. Carl Ferrer is expected to be the government’s
15 main cooperating witness against Mr. Brunst and others. Immediate production of
16 his Jencks Act material, as ordered by the Court, is imperative for Mr. Brunst to
17 receive a fair trial and due process.
18               Expedited consideration of this Motion is requested due to looming
19 scheduling deadlines which otherwise apply in this case, the currently scheduled
20 trial date, and the ongoing prejudice to Mr. Brunst that results from the
21 government’s continued withholding of this most critical evidence.
22               This Motion is based upon this Notice, the accompanying Memorandum of
23 Points and Authorities, all of the pleadings, papers, and records of this action, all
24 matters upon which judicial notice may be taken, and any arguments that may be
25 presented at any hearing on this Motion.
26               //
27               //
28               //
     3588936.2
                                                1                 Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
        Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 3 of 15




1                It is not expected that excludable delay pursuant to 18 U.S.C. section 3161(h)
2 will occur as a result of this motion or from an order based thereon.
3
4 DATED: June 27, 2019                        Ariel A. Neuman
                                              Bird, Marella, Boxer, Wolpert, Nessim,
5
                                              Drooks, Lincenberg & Rhow, P.C.
6
7
8                                             By:         /s/ Ariel A. Neuman
                                                                Ariel A. Neuman
9
                                                    Attorneys for Defendant John Brunst
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3588936.2
                                                2                 Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
         Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 4 of 15




 1 I.        INTRODUCTION
 2           Defendant John Brunst, by and through his counsel of record, hereby moves
 3 the Court to compel the government to comply with the Court’s April 22, 2019
 4 Order to produce Jencks Act material for witness Carl Ferrer (Docket #535). The
 5 Court ordered the government to produce that material by no later than June 25,
 6 2019. Yet the government unilaterally decided to ignore the Court’s order and not
 7 produce the most relevant Jencks Act material in its possession, apparently because
 8 it believes but does not have evidence that two other defendants – not Mr. Brunst –
 9 violated an unrelated court order. The government’s accusations against those
10 defendants are unsubstantiated, and the government’s only rationale for violating the
11 Court’s Order as to Mr. Brunst is a claim which is not supported by the very
12 document to which the government cites and in any event is inapposite.
13           The government’s unilateral decision not to produce the Jencks Act material
14 for its main cooperator – the former CEO of Backpage.com, Carl Ferrer – is
15 unjustified and only serves to further delay the progress of Mr. Brunst’s ability to
16 prepare his defense. The government has repeatedly ignored the Court’s discovery
17 deadlines in this case, producing discovery many months after its December 2018
18 Rule 16 deadline, if at all; as the government recently acknowledged to the Court, it
19 continues to hold in its possession material which it has not yet produced to the
20 defense.1 The government’s latest discovery violation is among the most flagrant
21 and is part of an improper effort to impose collective punishment on all of the
22 defendants – including Mr. Brunst and his counsel – for unrelated purported
23 transgressions by others (for which there is no evidence).
24
25
     1
        While the government repeatedly accuses defendants of seeking to delay this
26 case, the government’s continued discovery delays in violation of court orders –
27 coupled with its unconstitutional asset seizures – is the primary source of the
   challenges defendants are having in meeting the original deadlines set by the Court.
28
   3588936.2
                                              1                  Case No. 2:18-cr-00422-004-SMR
         DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
            APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
      Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 5 of 15




 1 II.     BACKGROUND
 2         The government was originally required to produce all Jencks Act material
 3 and witness impeachment material by no later than February 25, 2019. Docket
 4 #131. It did not produce that material for Carl Ferrer; counsel is not aware of any
 5 order which permitted delay at the time. On April 22, 2019, the Court – over
 6 defendants’ objection – granted the government’s in camera motion to defer
 7 disclosure of Carl Ferrer’s Jencks Act statements. Docket #535. The Court set a
 8 deadline for disclosure of June 25, 2019. Id.
 9         In its May 31, 2019 Status Report, the government indicated its intent to
10 comply with the June 25, 2019 deadline. Docket #626 at p. 4, n. 4.
11         On June 21, 2019, an AUSA assigned to this matter sent an email to certain
12 counsel accusing them or their clients of violating a prior order to destroy
13 inadvertently disclosed material (Docket #449). See Docket #658, Exhibit D. The
14 AUSA did not include Mr. Brunst’s counsel on that email, and subsequent filings
15 and correspondence (discussed below) confirm that the government does not believe
16 Mr. Brunst or his counsel violated any court order. Id. It appears that the relevant
17 counsel quickly responded to the government’s accusations. Id.
18         Three days later, on June 24, 2019, the Court held a Status Conference in this
19 matter. While the transcript is not yet available, undersigned counsel was present
20 and recalls that during the course of the proceedings, government counsel confirmed
21 that Jencks Act material would be produced the following day – June 25, 2019 – as
22 previously ordered by the Court. Not once during the hour-long hearing, which
23 focused almost entirely on discovery-related issues, did the government suggest that
24 it was planning to unilaterally flout the Court’s discovery order regarding the Ferrer
25 Jencks Act material the following day—even as the Court confirmed upcoming
26 deadlines as to which the Ferrer Jencks materials are relevant.
27         Nonetheless, after 5:00 p.m. the next day, on June 25, 2019, the government
28 served an under seal Motion for Sanctions in which it claims that certain other
   3588936.2
                                            2                 Case No. 2:18-cr-00422-004-SMR
      DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
         APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
         Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 6 of 15




 1 defendants – not Mr. Brunst – violated the prior order to destroy inadvertently
 2 disclosed material. Docket #658. The government’s Motion for Sanctions advances
 3 baseless claims that two defendants violated the prior order, but nonetheless seeks to
 4 impose collective punishment on all defendants and all their counsel. That
 5 punishment – all of which is unrelated to the prior order which was supposedly
 6 violated – includes the deferral of production of further Jencks Act material until
 7 one month before trial. The government gives no excuse for not raising this issue
 8 when all parties were before the Court just one day prior. It also does not
 9 acknowledge that the government has unilaterally decided to violate the Court’s
10 April 22, 2019 Order regarding the Ferrer Jencks Act material. In the Motion for
11 Sanctions itself, the government offers nothing but speculation about those whom it
12 accuses, and no basis whatsoever for the requested relief, which is entirely divorced
13 from the alleged misconduct. It says nothing about Mr. Brunst or his counsel.
14           Upon receiving the Motion for Sanctions, counsel for Mr. Brunst immediately
15 sent an email to government counsel asking whether the Ferrer Jencks Act material
16 would be produced as ordered. Exhibit A at 2. The following afternoon,
17 government counsel responded and confirmed that the government had unilaterally
18 decided to ignore the Court’s April 22, 2019 Order and not produce the material to
19 any defendant.2 Id at 1. It thus became clear that while, of course, the Court has not
20 yet ruled on the Motion for Sanctions, but the government nonetheless decided on
21
22
23
     2
        Although the government’s Motion for Sanction only accuses certain defendants
24 of violating the unrelated prior order, both the Motion and the AUSA’s email refer
25 when convenient to “the Backpage Defendants’ apparent violation of a court order.”
   The government continues to seek to lump together all defendants even while it
26 acknowledges that it “do[es] not have any evidence that Mr. Brunst disclosed the
27 subject discovery in violation of the order” (much less that his counsel did so) and
   has never even made such an accusation.
28
   3588936.2
                                               3                 Case No. 2:18-cr-00422-004-SMR
         DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
            APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
        Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 7 of 15




 1 its own to impose its requested punishment, violate the Court’s Order, and withhold
 2 the Jencks Act material ordered produced by the Court.
 3 III.          ARGUMENT
 4               Mr. Brunst now moves the Court to compel the government to comply with
 5 the Court’s April 22, 2019 Order, and immediately produce all Jencks Act material
 6 for Carl Ferrer to counsel for Mr. Brunst. This Court should not countenance the
 7 government’s unilateral flouting of its Orders.
 8               Further, there was no basis for the government to violate the Court’s order.
 9 The government’s baseless accusations do not justify its unilateral fashioning and
10 imposition of a completely unrelated punishment. As discussed above, the
11 government does not allege that Mr. Brunst or his counsel has done anything wrong
12 in relation to Court orders. It did not accuse Mr. Brunst or his counsel of violating
13 the prior order in either its email to other counsel – on which it did not include Mr.
14 Brunst’s counsel – or in its Motion for Sanctions. In the AUSA’s recent email
15 confirming the government’s violation of the Court’s April 22, 2019 Order, he
16 acknowledged that the government “do[es] not have any evidence that Mr. Brunst”
17 violated any court order and he makes no allegations about Mr. Brunst’s counsel.
18 Exhibit A at 1.
19               Nonetheless, the government has decided – without warning or discussion –
20 to deny Mr. Brunst and his counsel the discovery ordered by the Court. Despite the
21 presence of all counsel at the June 24 Status Conference, the government chose not
22 to bring anything to the Court’s attention at that time so that counsel could respond.
23 Nor did it acknowledge in its Motion for Sanctions – which asks for collective
24 punishment against all defendants and their counsel for the purported (but
25 unsupported) transgressions of two – that it was flouting the Court’s April 22, 2019
26 Order. It was only after counsel specifically inquired that the AUSA confirmed the
27 government’s violation.
28
     3588936.2
                                                4                 Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
         Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 8 of 15




 1           The Court’s April 22, 2019 Order could not be clearer. The government was
 2 ordered to produce the Ferrer Jencks Act material by June 25, 2019. The
 3 government acknowledged both in writing and at the Status Conference that it was
 4 aware of this deadline, and represented that it intended to comply with it. Yet one
 5 day after the Status Conference, it filed its motion for collective punishment and
 6 chose to violate the Court’s Order.
 7           The government’s only excuse for not producing the ordered material to Mr.
 8 Brunst is its belief that Mr. Brunst may be party to a joint defense agreement with
 9 other defendants. See Motion for Sanctions at 12, n. 6; Exhibit A at 1. That is no
10 excuse at all. First, the document the government cites to in order to support its
11 assertion (Docket #180 at 6) does not refer to Mr. Brunst; the relevant discussion
12 relates to defendants Lacey and Larkin and witness Ferrer.3 Mr. Brunst was not a
13 party to the agreements discussed therein. Second, even if Mr. Brunst has chosen to
14 work within a joint defense arrangement, that is entirely proper and is no basis for
15 the government to violate a Court order. It also is not a basis to withhold discovery
16 from Mr. Brunst and his counsel to which they are entitled.
17           As discussed during the Status Conference, the Ferrer Jencks Act material is
18 among the key material that Mr. Brunst and his counsel need to prepare his defense.
19 It is anticipated that his testimony will be central to the government’s case-in-chief.
20 The continued delay of that production impairs Mr. Brunst’s and his counsel’s
21 ability to comply with the Court’s scheduling order, including its current deadline
22 for substantive motions. Moreover, Mr. Ferrer’s statements will be key to
23 understanding certain discovery that the government considers particularly
24 incriminating. The government has identified certain documents as “hot” which, on
25
26   3
        Once again, as counsel raised during the June 24, 2019 Status Conference and as
27 noted in Footnote 2 supra, the government inappropriately attempts to place all of
   the defendants in this case into a single bucket. Mr. Brunst is not his co-defendants
28 and must be treated as an individual.
   3588936.2
                                               5                Case No. 2:18-cr-00422-004-SMR
         DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
            APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
         Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 9 of 15




 1 their face seem innocuous; presumably they become incriminating if paired with
 2 Ferrer’s testimony. Indeed, it is counsel’s understanding that the lead AUSA has
 3 stated that Ferrer’s statements about these documents are critical to understand why
 4 they are “hot.” But of course, if counsel does not know what that testimony will be,
 5 counsel cannot prepare the defense in this matter. The government’s offered
 6 substitute to review with counsel certain other material it has produced (“emails and
 7 agendas”) (Exhibit A at 1) is no substitute at all; it is Ferrer’s Jencks Act material
 8 that must be produced in accordance with the Court’s Order and is critical to prepare
 9 Mr. Brunst’s defense.4
10           The government’s efforts to impair Mr. Brunst’s and his counsel’s ability to
11 prepare this matter for trial because of alleged transgressions by other defendants is
12 entirely inappropriate.5 The fact that the government chose not to raise this issue at
13 the Status Conference when all counsel were present – even though it had all of the
14 relevant information days prior – further calls into question the government’s
15 approach to this issue. Had the government raised the prospect of delaying
16 production of the Ferrer Jencks Act material, rather than confirmed that it would
17 comply with the Court’s April 22, 2019 Order, counsel and the Court could have
18 timely confronted the government’s intended violation. Rather, the government
19 chose to instead confirm that it intended to comply with the Court’s Order, only to
20
21
22
     4
        In its “offer,” the government suggests that other relevant evidence has already
23
   been produced. While that may be the case, it is of course no substitute for the
24 statements of the government’s key cooperating witness, including statements that
   will purportedly place certain of that other relevant evidence into context.
25
   5
        That the government has only assumptions and no evidence of those alleged
26 transgressions only amplifies the problems with what has occurred, though whether
27 the government’s allegations have any basis in fact is entirely irrelevant to whether
   the government must comply with the Court’s April 22, 2019 Order.
28
   3588936.2
                                               6                  Case No. 2:18-cr-00422-004-SMR
         DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
            APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
       Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 10 of 15




 1 backtrack the next day. Even then, it did not explicitly acknowledge its violation in
 2 the Motion for Sanctions.
 3 IV.           CONCLUSION
 4               The government has no excuse whatsoever for delaying the production of
 5 Ferrer Jencks Act material to Mr. Brunst in accordance with the Court’s Order. It
 6 should be ordered to immediately comply and produce that material.
 7               Expedited consideration of this Motion is requested in light of the issues
 8 raised by the government’s violation of the Court’s Order, as discussed herein.
 9               The Court is respectfully urged to also consider issuing an Order to Show
10 Cause as to why the government should not be sanctioned for its unilateral and
11 brazen violation of the Court’s April 22, 2019 Order.
12
13 DATED: June 27, 2019                        Ariel A. Neuman
                                               Bird, Marella, Boxer, Wolpert, Nessim,
14
                                               Drooks, Lincenberg & Rhow, P.C.
15
16
17                                             By:         /s/ Ariel A. Neuman
                                                                 Ariel A. Neuman
18
                                                     Attorneys for Defendant John Brunst
19
20
21
22
23
24
25
26
27
28
     3588936.2
                                                7                 Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 11 of 15




     EXHIBIT A




                                 8
         Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 12 of 15


From:            Rapp, Kevin (USAAZ)
To:              Ariel A. Neuman; Jones, Reginald (CRM); Gary S. Lincenberg; Gopi K. Panchapakesan
Cc:              Perlmeter, Margaret (USAAZ); Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ); Kucera, John (USACAC)
Subject:         RE: Ferrer Jenks Material
Date:            Wednesday, June 26, 2019 4:05:48 PM


Ariel:

My apologies for the delay in responding, we all had court obligations today on other cases.
 Unfortunately, in light of the Backpage Defendants’ apparent violation of a court order, we are not
inclined to provide sensitive discovery until we have a protective order in place. You are correct that
we do not have any evidence that Mr. Brunst disclosed the subject discovery in violation of the
order. However, because the defendants are in both a JDA and what has been referred to as a
 common litigation management agreement (neither have we seen nor do we know its requirements
or who are signatories), we do not know your obligations under these various agreements. This is
covered by fn. 6 in the Motion. Second, as you must acknowledge you have a considerable amount
of Jencks Act information of Ferrer already in your possession that implicates your client. First, you
have numerous emails that were authored by Ferrer and where your client was endorsed. Second,
to the extent agendas where illegal business practices were discussed are construed as Jencks you
have those as well. Third, you, of course, have Ferrer’s under oath factual basis to the plea
agreement. In order to keep your trial preparation on track I am happy to meet with you to review
emails and agendas (some newly disclosed) that we believe strengthen our case against your client
and our theory of prosecution. I can do this at your convenience on the afternoon of 7/8 or any time
on 7/10 at the USAO in Los Angeles.

Best


Kevin M. Rapp| Assistant U.S. Attorney
Senior Litigation Counsel
Financial Crimes and Public Integrity Section
U.S. Department of Justice | Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov




From: Ariel A. Neuman <aneuman@birdmarella.com>
Sent: Wednesday, June 26, 2019 3:26 PM
To: Jones, Reginald (CRM) <Reginald.Jones@CRM.USDOJ.GOV>; Gary S. Lincenberg
<glincenberg@birdmarella.com>; Gopi K. Panchapakesan <gkp@birdmarella.com>; Rapp, Kevin
(USAAZ) <KRapp@usa.doj.gov>
Cc: Perlmeter, Margaret (USAAZ) <MPerlmeter@usa.doj.gov>; Kozinets, Peter (USAAZ)
<PKozinets@usa.doj.gov>; Stone, Andrew (USAAZ) <AStone1@usa.doj.gov>; Kucera, John (USACAC)


                                                           9
      Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 13 of 15


<jkucera@usa.doj.gov>
Subject: RE: Ferrer Jenks Material

Kevin/Reggie/Andrew/Peter/Margaret/John,

I would appreciate a response to the below given that the production was to occur yesterday.

Thank you.


Ariel A. Neuman
Principal
O: 310.201.2100
F: 310.201.2110
E: aneuman@birdmarella.com
vCard | Bio | LinkedIn
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com




From: Ariel A. Neuman <aneuman@birdmarella.com>
Sent: Tuesday, June 25, 2019 7:06 PM
To: Jones, Reginald (CRM) <reginald.jones4@usdoj.gov>; Gary S. Lincenberg
<glincenberg@birdmarella.com>; Gopi K. Panchapakesan <gkp@birdmarella.com>; Rapp, Kevin
(USAAZ) <kevin.rapp@usdoj.gov>
Cc: Perlmeter, Margaret (USAAZ) <margaret.perlmeter@usdoj.gov>; Kozinets, Peter (USAAZ)
<peter.kozinets@usdoj.gov>; Stone, Andrew (USAAZ) <andrew.stone@usdoj.gov>; Kucera, John
(USACAC) <john.kucera@usdoj.gov>
Subject: Ferrer Jenks Material

Kevin et al.,

Please confirm that the government today produced to us the Ferrer Jenks Act material as
was represented would occur. I ask because I received no communication in that regard.

I am obviously aware of the government's motion for sanctions, but note that it
(appropriately) does not allege any misconduct by our client Jed Brunst or by us as his
counsel that would justify delay of production or the imposition of any new conditions on the
production of discovery to us.

If you did not produce the promised Jenks Act material, please immediately so state and
explain the government's rationale.




                                                10
      Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 14 of 15


Thank you for your attention to this matter.

Ariel A. Neuman
aneuman@birdmarella.com

Sent from my mobile device.




                                               11
       Case 2:18-cr-00422-SMB Document 662 Filed 06/27/19 Page 15 of 15




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this 27th day of June, 2019, I electronically
   transmitted the foregoing Defendant John Brunst’s Motion To Compel Government
 3 Compliance With Court’s April 22, 2019 Order To Produce Jencks Act Material For
   Witness Carl Ferrer; [Proposed] Order to the Clerk of the Court by filing with the
 4 CM/ECF system and understand a copy of the filing will be emailed to all registered
   CM/ECF registrants:
 5
 6 Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
 7 Whitney Z. Bernstein, wbernstein@bienertkatzman.com
   Anne Michelle Chapman, anne@mscclaw.com
 8 Erin E. McCampbell, emccampbell@lglaw.com
 9 Anthony R. Bisconti, tbisconti@bienertkatzman.com
   Bruce S. Feder, bf@federlawpa.com
10 James C. Grant, jimgrant@dwt.com
11 Lee David Stein, lee@mscclaw.com
   Paul J. Cambria, pcambria@lglaw.com
12 Robert Corn-Revere, bobcornever@dwt.com
13 Ronald Gary London, ronnielondon@dwt.com
   Janey Henze Cook, janey@henzecookmurphy.com
14 John Lewis Littrell, jlittrell@bmkattorneys.com
15 Seetha Ramachandran, Seetha.Ramachandran@srz.com
   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
16 Whitney Z. Bernstein, wbernstein@bienertkatzman.com
17 Michael D. Kimerer, mdk@kimerer.com
   Rhonda Elaine Neff, rneff@kimerer.com
18 David S. Eisenberg, david@deisenbergplc.com
19 Joy Malby Bertrand, joyous@mailbag.com
   John Jacob Kucera, john.kucera@usdoj.gov
20 Kevin M. Rapp, Kevin.Rapp@usdoj.com
21 Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
   Reginald E. Jones, reginald.jones4@usdoj.gov
22 Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
23 Andrew C. Stone, andrew.stone@usdoj.gov
24
25 By: /s/ Bora Lee
26
27
28
     3588936.2
                                                12                Case No. 2:18-cr-00422-004-SMR
       DEFENDANT JOHN BRUNST’S MOTION TO COMPEL GOVERNMENT COMPLIANCE WITH COURT’S
          APRIL 22, 2019 ORDER TO PRODUCE JENCKS ACT MATERIAL FOR WITNESS CARL FERRER
